     Case 2:21-cv-00801-MCE-CKD Document 40 Filed 08/13/21 Page 1 of 2


 1   BARON & BUDD, P.C.
     SCOTT SUMMY (pro hac vice pending)
 2   (Texas Bar No. 19507500)
     JOHN P. FISKE (SBN 249256)
 3   VICTORIA E. SHERLIN (SBN 312337)
     11440 West Bernardo Court, Suite 265
 4   San Diego, CA 92127
     Tel: 858.251.7424
 5   Email: ssummy@baronbudd.com
            jfiske@baronbudd.com
 6          tsherlin@baronbudd.com
 7   DIXON DIAB & CHAMBERS LLP
     ED DIAB (SBN 262319)
 8   DEBORAH S. DIXON (SBN 248965)
     ROBERT J. CHAMBERS II (SBN 244688)
 9   501 W. Broadway, Suite 800
     San Diego, CA 92101
10   Tel: 619.354.2662
     Email: diab@theddcfirm.com
11          ddixon@theddcfirm.com
            rob@theddcfirm.com
12
     Attorneys for Amicus Curiae Siskiyou County
13
14
                               UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16

17
     FARMERS INSURANCE EXCHANGE,               No. 2:21-cv-00801-MCE-CKD
18   et al.,
                                             ORDER GRANTING SISKIYOU COUNTY’S
19                   Plaintiffs,             MOTION FOR LEAVE TO FILE AMICUS
20                                           CURIAE BRIEF IN SUPPORT OF
           v.
                                             PLAINTIFFS’ OPPOSITION TO
21   PACIFICORP, et al.,                     DEFENDANT PACIFICORP’S MOTION
                                             FOR JUDGMENT ON THE PLEADINGS
22
                     Defendants.
23                                          Judge:       Hon. Morrison C. England, Jr.
                                            Date:        September 9, 2021
24                                          Time:        2:00 p.m.
                                            Courtroom:   7
25
26
27
28         It is hereby ORDERED that Siskiyou County’s Motion for Leave to File an Amicus
                                                                                  ORDER
     Case 2:21-cv-00801-MCE-CKD Document 40 Filed 08/13/21 Page 2 of 2


 1   Curiae Brief In Support of Plaintiffs’ Farmers Insurance Exchange et al.’s Opposition to
 2   Defendant PacifiCorp’s Motion for Judgment on the Pleadings is GRANTED. Not later
 3   than five (5) days following the date this Order is filed, Siskiyou County is directed to file
 4   its brief on the Court’s docket.
 5          IT IS SO ORDERED.
 6   Dated: August 12, 2021
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   1                                      ORDER
